FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50074

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00286-RGK

  v.
                                                 MEMORANDUM *
JESUS EFRAIN ARMENTA-
MOROYOQUI, a.k.a. Jesus Efrain-
Armenia, a.k.a. Guerro,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jesus Efrain Armenta-Moroyoqui appeals from the 70-month sentence

imposed following his guilty-plea conviction for two drug offenses involving




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marijuana. We have jurisdiction under 28 U.S.C. § 1291, and we affirm, but

remand to correct the judgment.

      Armenta-Moroyoqui contends that the district court procedurally erred by

failing to consider the reason for an alleged sentencing disparity with a co-

defendant, by failing to appreciate fully its discretion to vary below the Guidelines

range based on a policy disagreement, and by failing adequately to explain its

exercise of that discretion. The district court did not procedurally err. The record

reflects that the district court considered the need to avoid unwarranted sentencing

disparities, as well as Armenta-Moroyoqui’s arguments in mitigation, and

adequately explained its decision not to grant a variance below the Guidelines

range. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      We remand the case to the district court with instructions that it amend the

judgment to reflect that the second charge to which Armenta-Moroyoqui pled

guilty is possession with intent to distribute at least 1,000 kilograms of marijuana.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                    11-50074